Case: 4:20-cv-00278-JCH Doc. #: 13 Filed: 05/26/20 Page: 1 of 2 PageID #: 101



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ENTERPRISE BANK AND TRUST                     )
                                              )
                             Plaintiff,       )
                                              )
       v.                                     )          Case No. 4:20-cv-00278-JCH
                                              )
JOHN C. BOVAY, TRUSTEE OF THE                 )
CONFEDERATE TRUST DATED                       )
MARCH 19, 2008, and JACKSON C.                )
MAY,                                          )
                        Defendants.           )

                  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       COMES NOW Plaintiff Enterprise Bank and Trust (“Enterprise”) and, pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily dismisses Defendant John C.

Bovay, Trustee of the Confederate Trust Dated March 19, 2008 (“Bovay”) from this action,

without prejudice. This notice does not apply to Defendant Jackson C. May, who shall remain

a party hereto.



                                               Respectfully Submitted,

                                               /s/ Peter L. Riggs
                                               Nathan A. Orr
                                               Missouri Bar # 49836
                                               Peter L. Riggs
                                               Missouri Bar #57268
                                               Spencer Fane LLP
                                               1000 Walnut Street, Suite 1400
                                               Kansas City, MO 64106
                                               Telephone: 816-474-8100
                                               Facsimile: 816-474-3216
                                               norr@spencerfane.com
                                               priggs@spencerfane.com

                                               Attorneys for Plaintiff Enterprise Bank & Trust
 Case: 4:20-cv-00278-JCH Doc. #: 13 Filed: 05/26/20 Page: 2 of 2 PageID #: 102



                                      Certificate of Service

        I hereby certify that on this 26th day of May, 2020, I electronically filed the foregoing
through the Court’s CM/ECF system which will send notifications to all counsel of record. I
further certify that a true and correct copy of the foregoing was sent via U.S. Mail as follows:

       Mr. John C. Bovay
       2805 Forge Road
       Glasgow, VA 24555

       John S. Winnie, Esq.
       Winnie & Winnie Attorneys, P.A.
       3011 SW 70th Lane
       Gainesville, FL 32608

       Zachary Merkle
       600 Washington Avenue
       15th Floor
       St Louis, MO 63101

       Jackson C. May
       2045 SW 63rd Ave.
       Gainesville, FL 32608

                                                  /s/ Peter L. Riggs _________
                                                  Attorney for Plaintiff Enterprise Bank & Trust




                                                  2
                                                                                         WA 14800433.1
